Citation Nr: 0606544	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  00-24 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for arthritis of the right 
knee, currently evaluated as 10 percent disabling.  

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred during a private 
hospitalization from February 3 to 4, 2000, will be addressed 
in a separate decision of the Board.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
August 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston Salem, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in December 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that the veteran was last 
evaluated for compensation purposes in April 2003.  At his 
hearing on appeal, the veteran gave credible testimony that 
his knee disorder had worsened.  He requested that an 
additional examination be performed.  

Under these circumstances, the claim is remanded for the 
following:

1.  The appellant should be scheduled for 
an appropriate VA examination to set out 
orthopedic findings, to determine the 
current extent of the arthritis of the 
right knee.  The appellant's claims file 
must be made available to the VA examiner 
for review in connection with the 
examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examiner must provide a thorough 
description of the appellant's service-
connected disorder and render objective 
clinical findings concerning the severity 
of the disability, to include observations 
of pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional limitations, 
if any.  The examiner must then render an 
opinion concerning the effect of the 
appellant's service-connected disability 
on his ordinary activity and his ability 
to procure and maintain employment.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


